Citation Nr: 0700471	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for major depression with 
anxiety, currently rated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from June 1941 to February 
1946, and from April 1947 to July 1958.  

This matter comes to the Board of Veterans Appeals (Board) 
from a July 2002 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The veteran's major depression with anxiety causes 
occupational and social impairment, with deficiencies in most 
areas, but does not result in total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for major depression 
with anxiety are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The VA medical examination report and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in June 2002.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected major depression 
with anxiety since the claimant was last examined by his 
private physician.  38 C.F.R. § 3.327(a).  The medical 
evidence in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board is granting an increased rating of 70 percent.  The 
RO will assign the appropriate effective date and will notify 
the veteran as it pertains to that matter when the assignment 
is made.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran is currently assigned a 50 percent rating for 
major depression with anxiety under Diagnostic Code 9434.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130. The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9434 are rated according to 
the General Rating Formula for Mental Disorders.  A 50 
percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran's major depression with anxiety causes 
occupational and social impairment, with deficiencies in most 
areas, but does not result in total occupational and social 
impairment.

In June 2002, the veteran was afforded a VA examination.  He 
described his life as being overwhelming due to medical 
problems, financial problems, and his wife's Alzheimer's 
disease.  He had to prevent her from wandering and from 
starting fires in their home.  He reported that he did not 
sleep well due to frequent urination and had lost a lot of 
weight recently due to decreased appetite.  Overall, he felt 
overwhelmed and depressed.  He wanted to go to sleep and not 
wake up.  He cried easily and had problems with concentration 
and memory.  He felt like a failure.  He wished that he could 
go away and not have to deal with life's difficulties.  
Mental status examination revealed that the veteran used a 
walker.  He was appropriately dressed and groomed.  His 
speech was normal in rate, tone, and volume, unless he was 
out of breath.  He was productive, coherent, relevant, and 
goal directed in his content, although he could be 
circumstantial.  His mood was overwhelmed and depressed.  His 
affect was full and appropriate.  There was no psychosis.  
Insight and judgment were intact.  Memory and concentration 
were intact.  There was no active suicidal or homicidal 
ideation, intent, or plan.  The examiner noted that the 
veteran was an 83 year old man who was struggling to care for 
himself and his wife, despite their medical problems.  He 
endorsed significant symptoms of major depression and 
anxiety.  His global assessment of functioning was 52.  

An August 2002 report was provided by B.C., M.D., a private 
physician.  It was noted that the veteran reported severe 
problems with anxiety, irritability and disturbed sleep.  He 
was under a lot of stress due to the health problems of him 
and his wife.  He indicated that he had severe anxiety spells 
where he felt anxious, nervous, and shaky.  He also reported 
panic symptoms including being sweaty, shaky, feeling dizzy, 
feeling weak, tingling, and numbness.  These feelings were 
worse when he was in a crowd of people.  He reported problems 
remembering what he was doing and periods of frustration.  He 
stated that sometimes he wished God would take him.  He 
indicated that he experienced feelings of hopelessness and 
helplessness.  Mental status examination revealed limited 
personal appearance and hygiene.  He walked unsteadily.  He 
appeared to be in pain.  He presented in a sad, depressed, 
and anxious manner.  He appeared tense, nervous, and shaky.  
His speech was coherent, but a bit pressured.  He tended to 
ramble.  He was alert and oriented times three.  His memory 
was adequate.  His attention and concentration were a bit 
short.  He denied current delusions or hallucinations.  He 
indicated that he had mild paranoia at times.  He stated that 
he had some nightmares and flashbacks.  He was not suicidal 
or homicidal.  He appeared to have adequate insight and 
judgment.  His GAF was 50.  The examiner noted that the 
veteran was under a lot of stress and his functioning was 
limited.  

Subsequent treatment records were received from Dr. B.C., as 
well as a May 2004 letter.  He indicated that the veteran had 
a limited ability to function with continuing symptoms of his 
depression and anxiety which impaired his ability to function 
independently, socially, and outside his home.  He also had 
begun to report some visual hallucinations where he saw 
shadows and sponges.  He worried excessively.  His impairment 
was severe in his social and personal functioning.  He was 
currently taking prescribed psychiatric medications.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  Scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].

The veteran's GAF scores indicate moderate to serious 
impairment.  The Board finds that based on the statements by 
the veteran's private physician, the level of impairment more 
nearly approximates a serious level of impairment which in 
this particular case, warrants a 70 percent rating.  

The veteran displays suicidal ideation.  He has spoken of 
wanting to end his current situation.  He does not have any 
plan, however.  The veteran does not engage in obsessional 
rituals.  The veteran's speech is not intermittently 
illogical, obscure, or irrelevant.  However, his speech is 
pressured.  The veteran has panic attacks.  The veteran is 
consistently depressed which negatively affects his ability 
to function independently, appropriately and effectively.  
The veteran has some irritability, but he does not exhibit 
any violent behavior.  There is no evidence of spatial 
disorientation.  The veteran has some neglect of personal 
appearance and hygiene.  The veteran has difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.  He has 
significant difficulty in dealing with his severely stressful 
living situation.  Thus, the criteria for a 70 percent 
rating, overall, are met.  

However, a 100 percent rating is not warranted.  The veteran 
does not have gross impairment in thought processes or 
communication.  The veteran does not suffer from persistent 
delusions or hallucinations.  He has recently reported some 
hallucinations, but they are not shown to be persistent.  His 
behavior is not grossly inappropriate.  He is able to perform 
activities of daily living.  The veteran is oriented to time 
and place.  The veteran has some memory impairment, but he 
does not have memory loss for names of close relatives, own 
occupation, or own name.  Accordingly, the Board concludes 
that the criteria for a 100 percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports a 70 percent rating for major depression with 
anxiety,


ORDER

A 70 percent rating for major depression with anxiety is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


